                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Esteban Rivera                                                      Docket No. 7:10-CR-88-4FL

                                Petition for Action on Supervised Release

COMES NOW John A. Cooper, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Esteban Rivera, who, upon an earlier plea of guilty to 21 U.S.C.
§846, Conspiracy to Distribute and Possess With Intent to Distribute 5 Kilograms or More of Cocaine and
18 U.S.C. § 924(c), Possession of a Firearm in Furtherance of a Drug Trafficking Crime, was sentenced by
the Honorable Louise W. Flanagan, U.S. District Judge, on June 27, 2011, to the custody of the Bureau of
Prisons for a term of 73 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 60 months.

On November 6, 2014, pursuant to 18 U.S.C. § 3582(c)(2) the court reduced the term of imprisonment to
68 months. This sentence consisted of a reduction on Count 1 to 8 months and 60 months on Count 5
consecutive.

    Esteban Rivera was released from custody on October 30, 2015, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On February 5, 2018, Rivera’s supervision was transferred to the Eastern District of California to allow him
to obtain employment and a better residential situation there with his girlfriend. Since that date, he has been
supervised by U.S. Probation Officer Molly R. McSorley. USPO McSorley reports that on March 20, 2018,
Rivera was displaced from his residence by his girlfriend and became homeless. He was advised to keep
the probation officer informed if he obtained a new residence or new employment. He failed to keep the
probation officer informed of his whereabouts and failed to attend drug treatment as directed. However, on
August 29, 2018, Mr. Rivera reported unannounced to the probation office and provided new information
regarding his residence. He was reminded of his responsibilities while on supervised release, particularly
that due to his homeless status, he must remain in constant communication with the Probation Office. It
appears Rivera has re-established contact with the Probation Office and USPO McSorley recommends the
defendant be placed on 6 months of home confinement to address his noncompliance. The defendant signed
a Waiver of Hearing agreeing to the proposed modification of supervision. Furthermore, it appears the
defendant has no further ties to the Eastern District of North Carolina and it is recommended that jurisdiction
be transferred to the Eastern District of California. (See attached Order)

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall be monitored for a period of 6 months, with location monitoring technology,
      which may include the use of radio frequency (RF) or Global Positioning System (GPS) devices, at
      the discretion of the probation officer. The defendant shall abide by all technology requirements
      and shall pay the costs of location monitoring based upon their ability to pay as directed by the
      probation officer. In addition to other court-imposed conditions of release, the defendant’s
      movement in the community shall be restricted as follows:

       a. The defendant shall be restricted to his residence at all times except for employment; education;
          religious services; medical, substance abuse, or mental health treatment; attorney visits; court
Esteban Rivera
Docket No. 7:10-CR-88-4FL
Petition For Action
Page 2
           appearances; court-ordered obligations; or other activities as pre-approved by the probation
           officer; (Home Detention).


Except as herein modified, the judgment shall remain in full force and effect.


Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Robert L. Thornton                               /s/ John A. Cooper
Robert L. Thornton                                   John A. Cooper
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     2 Princess Street, Suite 308
                                                     Wilmington, NC 28401-3958
                                                     Phone: 910-679-2046
                                                     Executed On: October 2, 2018

                                       ORDER OF THE COURT

                                3rd
Considered and ordered this _________             October
                                         day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
